Exhibit 99.2 Investor Contact: Hayden Communications, Inc. Jeff Stanlis, VP of Communications (602) 476-1821 jeff@haydenir.com Industry Veteran Patrick Maguire Joins NewCardio Board of Directors SAN JOSE, CALIF. (March 20, 2008) – Business Wire – NewCardio, Inc., (OTC BB: NWCI) a cardiac diagnostic and services company, announced today that Patrick Maguire, MD, PhD, a proven leader and a seasoned executive with experience in a variety of leadership roles with companies involved in medical devices andpharmaceuticals has been elected to NewCardio’s Board of Directors, effective immediately. Dr.
